Citation Nr: 0500342	
Decision Date: 01/06/05    Archive Date: 01/19/05

DOCKET NO.  03-30 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to service connection for a gastrointestinal 
disability, to include ulcers.

3.  Entitlement to service connection for a skin disorder, to 
include as due to exposure to chemical herbicides.

4.  Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to June 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision by the St. 
Louis, Missouri, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claims of 
entitlement to service connection for a cervical spine 
disability; a gastrointestinal disability, claimed as stomach 
ulcers; a skin disorder, claimed as residuals of exposure to 
chemical herbicides; and post-traumatic stress disorder 
(PTSD).

The issue of entitlement to service connection for PTSD is 
remanded to the RO via the Appeals Management Center in 
Washington, D.C.


FINDINGS OF FACT

1.  A chronic disability of the cervical spine did not have 
its onset in active duty.

2.  In August 2004, prior to the promulgation of a decision 
in the appeal, the veteran withdrew his appeal as to the 
issue of entitlement to service connection for a 
gastrointestinal disability, to include ulcers.

3.  In August 2004, prior to the promulgation of a decision 
in the appeal, the veteran withdrew his appeal as to the 
issue of entitlement to service connection for a skin 
disorder, to include as due to exposure to chemical 
herbicides.




CONCLUSIONS OF LAW

1.  The veteran's current chronic cervical disability was not 
incurred, nor is it presumed to have been incurred in 
military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

2.  The criteria for withdrawal of the substantive appeal by 
the veteran for the issue of entitlement to service 
connection for a gastrointestinal disability, to include 
ulcers, have been met.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.202, 20.204(b), (c) (2004).

3.  The criteria for withdrawal of the substantive appeal by 
the veteran for the issue of entitlement to service 
connection for a skin disorder, to include as due to exposure 
to chemical herbicides, have been met.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

(a.)  Entitlement to service connection for a cervical spine 
disability.

Preliminary matters:

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

The Board notes that with respect to the issue of entitlement 
to service connection for a cervical spine disability, the RO 
has provided the veteran with express notice of the 
provisions of the VCAA in correspondence dated in October 
2002, in which it provided the veteran with an explanation of 
how VA would assist him in obtaining necessary information 
and evidence.  The veteran has been made aware of the 
information and evidence necessary to substantiate his claim 
and has been provided opportunities to submit such evidence.  


A review of the claims file also shows that VA has conducted 
reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claim during the 
course of this appeal.  Finally, he has not identified any 
additional, relevant evidence that has not otherwise been 
requested or obtained.  The veteran has been notified of the 
evidence and information necessary to substantiate his claim, 
and he has been notified of VA's efforts to assist him.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The duty to 
assist includes providing a medical examination or obtaining 
a medical opinion when such is necessary to make a decision 
on the claim.  In this regard, the veteran has not been 
provided a VA examination with regard to this claim.  
Nevertheless, none is required.  The Board notes that such 
development is to be considered necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but contains:  (1) 
competent evidence of diagnosed disability or symptoms of 
disability, (2) establishes that the veteran experienced an 
event, injury or disease in service, or has a presumptive 
disease during the pertinent presumptive period, and (3) 
indicates that the claimed disability may be associated with 
the in-service event, injury, or disease, or with another 
service-connected disability.  38 C.F.R. § 3.159(c)(4).  Such 
is not the case with regard to the veteran's claim for 
entitlement to service connection for a cervical spine 
disorder. 

Additionally, the Board further notes that there is no 
outstanding evidence to be obtained, either by VA or the 
appellant.  Consequently, the Board finds that VA did not 
have a duty to assist that was unmet.  As a result of the 
development that has been undertaken, and in light of the 
fact pattern that will be discussed below, the Board 
concludes that there is no reasonable possibility that 
further assistance will aid in substantiating the claim for 
VA compensation for a cervical spine disability.  For these 
reasons, further development is not necessary with respect to 
this issue in order to meet the requirements of 38 U.S.C.A. 
§§ 5103 and 5103A.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  

Factual background and analysis:

The veteran's service medical records show that on entrance 
examination in June 1967, his neck and musculoskeletal system 
were clinically normal and he denied having any history of a 
head injury on his medical history questionnaire.  His 
service medical records for the duration of his period of 
active duty show that he was treated for a laceration injury 
to his face after he walked into a wall hook for a fire 
extinguisher and also treatment for a bruised lower back 
after falling on some steps.  However, the records do not 
show treatment for any other traumatic injury to his head or 
neck.  On separation examination in May 1969 his neck and 
musculoskeletal system were normal, and no history of a head 
injury was reported in his questionnaire.

Post-service medical records consist of VA clinical records 
dated 1979 to 1982, which do not show treatment for any 
complaints related to the veteran's cervical spine.  On VA 
medical examination conducted in January 1983, the veteran's 
musculoskeletal system was evaluated and determined to be 
normal.  Thereafter, the medical evidence does not show any 
significant findings with respect to his cervical spine until 
2001, when he was diagnosed and treated for degenerative disc 
disease of his cervical spine that necessitated surgical 
fusion of his C6-C7 vertebrae, degenerative changes 
throughout his cervical vertebrae with disc space narrowing 
and stenosis, and spondylolisthesis at C4-C5 with associated 
radiculopathy affecting the nerves of his neck and upper 
extremities.  The medical records contain no nexus opinion or 
any objective findings that links the veteran's current 
cervical spine disabilities to his period of military 
service.  

At an August 2004 hearing before the Board, the veteran 
testified that during service in Vietnam he slipped and fell 
from atop the roof of his bunker onto his head and neck and 
that ever since that time, he experienced recurrent neck 
symptoms.  He contended that his current cervical spine 
disability was due to this traumatic injury in service.


Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a).  Service connection may be granted for 
any disease diagnosed after discharge from active duty when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Moreover, in the case of arthritis, 
service connection may be granted if such disease is 
manifested in service, or manifested to a compensable degree 
within one year following separation from service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309. 

The Board has reviewed the pertinent evidence of record but 
finds no objective basis to allow the veteran's claim of 
entitlement to VA compensation for a cervical spine 
disability.  Although the veteran has alleged that he 
experienced a traumatic injury to his neck during active 
duty, his service medical records do not corroborate his 
account.  There is no showing of treatment for a neck injury 
or a diagnosis of a musculoskeletal disability affecting his 
neck during military service and the veteran, in fact, had 
denied ever having such on injury on his medical history 
questionnaire that was contemporaneous to his period of 
active duty.  There is also no objective evidence of an 
arthritic disability affecting his cervical spine during the 
one-year presumptive period commencing in June 1969 and 
ending in June 1970.  The Board notes that on VA examination 
conducted in January 1983, almost 14 years after the 
veteran's separation from service, no abnormalities were 
detected with regard to his cervical spine.  Current medical 
records dated from 2001 to the present show diagnoses of 
significant orthopedic problems affecting his cervical 
spine.  However, none of these records present any objective 
opinion from his treating physicians that establish a nexus 
between these disorders and the veteran's period of service.  
To the extent that the veteran draws a linkage between his 
cervical spine disability and his period of active duty, the 
Board observes that he is not a trained medical professional 
and as such, he lacks the expertise to comment upon medical 
observations or make medical diagnoses.  See Layno v. Brown, 
6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  


Therefore, in view of the foregoing discussion, the Board 
concludes that service connection is not warranted with 
respect to the veteran's claim for VA compensation for a 
cervical spine disability and his appeal of this issue must 
be denied.  Because the evidence in this case is not 
approximately balanced with respect to the merits of this 
claim, the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2004); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

(b.)  Entitlement To Service Connection For A 
Gastrointestinal Disability And A Skin Disorder

By a rating decision dated in February 2003, the veteran's 
claims of entitlement to service connection for a 
gastrointestinal disability, claimed as stomach ulcers, and a 
skin disorder, claimed as residuals of exposure to chemical 
herbicides, were denied.  The veteran perfected an appeal in 
September 2003 as to these issues.  However, in testimony 
before the Board in August 2004, the veteran stated that he 
wished to withdraw his appeal as to the issues of entitlement 
to service connection for these aforementioned disabilities.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the appellant or by his authorized representative, 
except that a representative may not withdraw a substantive 
appeal filed by the appellant personally without the express 
written consent of the appellant.  38 C.F.R. § 20.204(c).

With regard to the issues of service connection for a 
gastrointestinal disability and a skin disorder, prior to the 
promulgation of a decision by the Board, the veteran had 
personally indicated to this appellate agency that he wished 
to withdraw his appeal.  As a result, no allegation of error 
of fact or law remains before the Board for consideration 
with regard to these issues.  As such, the Board finds that 
the veteran has withdrawn his claims as to these issues, and 
accordingly, the Board does not have jurisdiction to review 
the appeal as to the issues of entitlement to service 
connection for a gastrointestinal disability and a skin 
disorder; these issues are therefore dismissed.


ORDER

Service connection for a cervical spine disability is denied.

The claim of entitlement to service connection for a 
gastrointestinal disability, to include ulcers, is dismissed.  

The claim of entitlement to service connection for a skin 
disorder, to include as due to exposure to chemical 
herbicides, is dismissed.  


REMAND

The veteran claims entitlement to service connection PTSD 
that he contends is due to his exposure to traumatic combat-
related events that occurred during his period of active duty 
in Vietnam.  Although a review of the clinical evidence of 
record shows no diagnosis or treatment for a psychiatric 
disorder during service and post-service records of 
psychiatric treatment only for substance abuse problems in 
1979, the veteran has testified during an August 2004 hearing 
before the Board that he had received therapy and 
pharmacological treatment for PTSD at the VA facility in Mt. 
Vernon, Missouri, for at least the past year.  A review of 
the claims folder indicates that these records are not 
associated with the evidence.  A remand is therefore 
warranted so that the evidence may be further developed, to 
include obtaining these pertinent VA records identified by 
the claimant.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 
3.159(c)(2); Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990); Moore v. 
Derwinski, 2 Vet. App. 375 (1992); Gross v. Derwinski, 2 Vet. 
App. 551 (1992); see also, Bell v. Derwinski, 2 Vet. App. 611 
(1992); VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) ("...[the 
RO's] failure to consider records which were in VA's 
possession at the time of the decision, although not actually 
in the record before the [RO], may constitute clear and 
unmistakable error. . . .").

Accordingly, the case is remanded to the RO for the following 
actions:

1.  The claims file must be reviewed to 
ensure that all VCAA notice and duty to 
assist obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, and any other applicable 
legal precedent.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

2.  The RO should contact the appropriate 
VA Medical Center and obtain and 
associate with the claims file all 
outstanding records of treatment 
pertaining to the veteran's PTSD since 
January 2002.  If any requested records 
are not available, or the search for any 
such records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file.

3.  If, and only if, any newly submitted 
evidence shows an objective clinical 
diagnosis of PTSD, the RO should request 
from the veteran a comprehensive 
statement containing as much detail as 
possible regarding the stressors to 
which he alleges he was exposed in 
service.  The veteran should be asked to 
provide specific details of the claimed 
stressful events he experienced during 
service, such as dates, places, detailed 
descriptions of events, and any other 
identifying information concerning any 
other individuals involved in the 
events, including their names, ranks, 
units of assignment or any other 
identifying detail.  

The veteran is advised that this 
information is vitally necessary to 
obtain supportive evidence of the 
stressful events he claims to have 
experienced, and he must be asked to be 
as specific as possible because without 
such details an adequate search for 
verifying information cannot be 
conducted.  He should also be advised to 
submit any verifying information that he 
can regarding the stressors he claims to 
have experienced in service, such as 
statements of fellow service members.  
He is further advised that failure to 
respond may result in adverse action.

4.  Whether or not the additional 
information is obtained, the RO should 
review the file and undertake the 
necessary evidentiary development to 
verify his alleged in-service stressor. 

5.  Again, if, and only if, any newly 
submitted evidence shows an objective 
clinical diagnosis of PTSD, following 
the above, the RO must make a specific 
determination, based upon the complete 
record, as to whether the veteran 
"engaged in combat with the enemy."  
If so, the RO should accept the 
veteran's lay testimony -- in the 
absence of evidence to the contrary and 
as long as it is credible and consistent 
with the circumstances of service -- as 
conclusive evidence of the occurrence of 
the stressor.  If the RO determines that 
the evidence does not show that the 
veteran "engaged in combat with the 
enemy," the RO should consider all 
credible supporting evidence developed 
to show that the veteran did experience 
the alleged stressors and determine 
whether the evidence is sufficient to 
establish the occurrence of the 
stressor.

6.  If, and only if, the RO determines 
that the evidence establishes the 
occurrence of the alleged stressor or 
stressors, then the RO should schedule 
the veteran for a comprehensive VA 
psychiatric examination to be conducted 
to determine the diagnoses of all 
psychiatric disorders that are present.  
The entire claims folder must be made 
available to the examiner in conjunction 
with this examination.  The RO must 
specify for the examiner the stressor or 
stressors that it has determined are 
established by the record and the 
examiner must be instructed that only 
those events may be considered for the 
purpose of determining whether appellant 
was exposed to a stressor in service.  

If the diagnosis of post-traumatic stress 
disorder is deemed appropriate, the 
examiner should specify (1) whether each 
alleged stressor found to be established 
by the record was sufficient to produce 
post-traumatic stress disorder; and (2) 
whether there is a link between the 
current symptomatology and one or more of 
the inservice stressors found to be 
established by the record and found 
sufficient to produce post-traumatic 
stress disorder by the examiner.  A 
complete rationale for all opinions 
should be provided.  The report prepared 
should be typed.

7.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2004).  In the 
event that the veteran does not report 
for the aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

8.  Thereafter, the claims file must be 
reviewed to ensure that all of the 
foregoing requested development has been 
completed.  After undertaking any further 
development deemed essential in addition 
to that specified above, the claim of 
entitlement to service connection for 
PTSD must be readjudicated.  If the 
benefit sought on appeal remains denied, 
a Supplemental Statement of the Case 
should be provided to the veteran and his 
representative.  After the veteran and 
his representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


